

116 HR 7462 IH: Pedestrian and Bicyclist Safety Improvement Act of 2020
U.S. House of Representatives
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7462IN THE HOUSE OF REPRESENTATIVESJuly 1, 2020Mr. Lynch introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo provide for nationwide, on-the-ground road safety assessments focused on pedestrian and bicycle safety.1.Short titleThis Act may be cited as the Pedestrian and Bicyclist Safety Improvement Act of 2020.2.Nationwide road safety assessment(a)In generalThe Secretary of Transportation shall, every 2 years, conduct nationwide, on-the-ground road safety assessments focused on pedestrian and bicycle safety in each State.(b)RequirementsThe assessments required under subsection (a) shall be conducted—(1)by Department of Transportation field offices from the Federal Highway Administration, the National Highway Transportation Safety Administration, the Federal Transit Administration, and the Federal Motor Carrier Safety Administration; and (2)in consultation with—(A)State and local agencies with jurisdiction over pedestrian and bicycle safety;(B)pedestrian safety and bicycle safety advocacy organizations; and(C)other relevant pedestrian and bicycle safety stakeholders. (c)PurposesThe purpose of the assessments under this section is to—(1)identify and examine specific locations with documented or perceived problems with pedestrian and bicycle safety and access;(2)examine barriers to providing safe pedestrian and bicycle access to transportation infrastructure; and(3)develop and issue recommendations designed to effectively address specific safety and access issues and enhance pedestrian and bicycle safety in high-risk areas.(d)Report on State assessmentsUpon completion of the assessment of a State, the Secretary shall issue, and make available to the public, a report containing the assessment that includes—(1)a list of locations that have been assessed as presenting a danger to pedestrians or bicyclists; and(2)recommendations to enhance pedestrian and bicycle safety in those locations. (e)Report on nationwide programUpon completion of the biannual assessment nationwide required under this section, the Secretary shall issue, and make available to the public, a report that covers assessments for all jurisdictions and also present it to the congressional transportation committees.(f)National pedestrian and bicycle safety databaseThe Secretary, in order to enhance pedestrian and bicycle safety and improve information sharing on pedestrian and bicycle safety challenges between the Federal Government and State and local governments, shall maintain a national pedestrian and bicycle safety database that includes—(1)a list of high-risk intersections, roads, and highways with a documented history of pedestrian or bicycle accidents or fatalities and details regarding those incidents; and(2)information on corrective measures that have been implemented at the State, local, or Federal level to enhance pedestrian and bicyclist safety at those high-risk areas, including details on the nature and date of corrective action.(g)State definedIn this section, the term State means each of the States, the District of Columbia, and Puerto Rico. 